NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

D&S CONSULTANTS, INC.,
Plaintiff-Appellant,

V.

UNITED STATES,
Defendant-Appellee,

AND

CACI-ISS, INC.,
Defendant, ~

AND

HP ENTERPRISE SERVICES, LLC.,
Defendant.

2012-5031

Appeal from the United States Court of Federal
Claims in case no. 11-CV-446, Judge George W. Miller.

ON MOTION

ORDER

D&S CONSULTANTS V. US 2

The United States moves for a 19-day extension of
time, until May 29, 2012, to file its brief.

Upon consideration thereof,
IT Is ORDERED THAT:

The motion is granted. No further extensions should
be anticipated. '

FoR THE CoURT

HAY 17 2012 /S/Jan Horbaly
Date J an Horba.`ty
Clerk

cc: Anthony H. Anikeeff, Esq.
C1aude P. Goddard, Jr., Esq. F|LED
Richard J ames Conway, Esq. 
Christopher L. K_rafchek, Esq. MAY -| 7 2012

521 .¢Anuonam
CLEHK